          Case 1:10-cr-00367-VEC Document 284
                                          283 Filed 05/06/20 Page 1 of 2



MEMO ENDORSED                          Richard B. Lind
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                       Attorney At Law                       DOC #:
                          575 Lexington Avenue – 4th Floor                   DATE FILED: 5/6/2020
                                New York, NY 10022
              Telephone: (212) 888-7725 Email: rlind@lindlawyer.com

                                                                  May 6, 2020

     BY ECF

     Hon. Valerie E. Caproni
     United States District Judge
     U.S. Courthouse
     40 Foley Square
     New York, NY 10007

                    Re:    United States v. Javier Lopez
                           10 Cr. 367 (VEC)

     Dear Judge Caproni:

             I submit this letter in support of my request to be re-appointed as CJA counsel to
     Defendant Javier Lopez in the above-captioned matter. Briefly stated, the procedural
     history of Mr. Lopez’s case in this Court is as follows. Two-count superseding indictment
     S3 10 Cr. 367 (TPG) (the “Indictment”) was filed in the Southern District of New York
     in December 2011. Count One charged that from April 2009 through April 2010, Lopez
     and codefendant Johnny Nunez Garcia (“Garcia”), conspired to distribute and possess
     with intent to distribute 280 grams and more of crack, in violation of 21 U.S.C. §§ 846
     and 841(b)(1)(C). PSR, ¶¶ 1-2.

             Count Two alleged that during the same time period, Lopez and Garcia
     discharged firearms in furtherance of the drug-trafficking crime charged in Count One,
     and used and carried these firearms during and in relation to these offenses, in violation
     of 18 U.S.C. § 924(c)(1)(A).The Indictment also contained a forfeiture allegation. PSR,
     ¶¶ 3-4. On January 6, 2012, Lopez appeared before Judge Griesa and pled guilty,
     pursuant to a written plea agreement with the government, to both Counts in the
     Indictment.

            The agreement stipulated that the minimum sentence was twenty years, 1 and,
     based on Lopez’s Criminal history Category of I, the resulting Guidelines (or

     1
      Counts One and Two each carried a statutory minimum sentence of ten years’
     imprisonment. In addition, the firearms charge in Count Two was required to run
     consecutively to Count One.
     Case 1:10-cr-00367-VEC Document 284
                                     283 Filed 05/06/20 Page 2 of 2
                                                                                         2


“U.S.S.G.”) sentencing range was 241months to 271 months’ imprisonment. On October
11, 2013, Mr. Lopez was sentenced to a term of imprisonment of 240 months. He is
currently serving that sentence.

       It is my present expectation to submit an application for compassionate release
pursuant to 18 U.S.C. § 3582(c). Accordingly, I request that the Court approve my
application for re-appointment.

       Thank you for the Court’s consideration of this application.

                                                    Respectfully submitted,

                                                            /s/

                                                    Richard B. Lind

cc: All counsel (by ECF)

                                                     Application GRANTED.
                                                     SO ORDERED.




                                                     HON. VALERIE CAPRONI
                                                     UNITED STATES DISTRICT JUDGE
                                                                               5/6/2020
